Citation Nr: 0837669	
Decision Date: 10/31/08    Archive Date: 11/10/08

DOCKET NO.  07-17 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

N. Klapp, Legal Intern





INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1978 to October 1979.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a January 2007 
rating decision of the St. Paul, Minnesota Department of 
Veterans Affairs (VA) Regional Office.  The veteran requested 
a videoconference hearing before the Board.  He failed to 
report for such hearing scheduled in June 2008.


FINDINGS OF FACT

1. It is not shown that the veteran has a hearing loss 
disability in either ear or that any such disability might be 
related to his service.

2. Tinnitus was not manifested in service, and any current 
tinnitus is not shown to be related to the veteran's service, 
to include as due to acoustic trauma therein.


CONCLUSIONS OF LAW

1. Service connection for bilateral hearing loss disability 
is not warranted. 38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 3.385 (2007).

2. Service connection for tinnitus is not warranted. 
38 U.S.C.A. §§ 1131, 5107 (West 2002 and Supp. 2008); 
38 C.F.R. §§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.		Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claims.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her representative 
of any information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi,  16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1) (including as amended effective May 
30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of these claims prior to the initial 
adjudication of the claims.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  A November 2006 letter explained the 
evidence necessary to substantiate his claims, the evidence 
VA was responsible for providing, and the evidence he was 
responsible for providing; and in compliance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
letter informed the veteran of disability rating and 
effective date criteria.  He has had ample opportunity to 
respond/supplement the record, and is not prejudiced by any 
technical notice deficiency that may have occurred earlier in 
the process.  

The veteran's pertinent service treatment records (STR) and 
post-service records have been secured.  The RO arranged for 
a VA examination in January 2007. The RO sought to arrange 
for another VA examination; the veteran failed to report when 
it was scheduled (in April 2007).  The veteran has not 
identified any evidence that remains outstanding.  VA's duty 
to assist is met.  

B.		Factual Background

The veteran's DD Form 214 reflects that his military 
occupational specialty (MOS) was electrical/mechanical 
equipment repairman, and that he served on an aircraft 
carrier.

The veteran's STRs show that in September 1979 he was seen 
for complaints of right ear pain and difficulty hearing.  
Examination revealed findings that resulted in a diagnosis of 
right otitis externa.  It was noted that he could hear a 
watch tick bilaterally.  There are no further notations of 
hearing problems in the STRs.

On October 1979 service separation examination, audiometry 
revealed that both whispered and spoken voice hearing was 
normal (15/15), bilaterally. Audiometry revealed that, 
puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
10
15
15
15
LEFT
15
25
15
15
10

The veteran's claim of service connection for bilateral 
hearing loss and tinnitus was received in October 2006; he 
did identify any treatment providers, or indicate when the 
disabilities began.  

On VA audiological evaluation in January 2007, audiometry 
revealed that puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
15
10
LEFT
5
10
15
20
15

Speech audiometry revealed speech recognition ability of 100 
percent in each ear. It was noted that the veteran's primary 
complaint was of a constant ringing in his ears. He provided 
a history of noise exposure in service, and also indicated he 
had postservice noise exposure working 12 years as a press 
operator, and in personal use of power tools. The examiner 
concluded that the veteran had normal hearing bilaterally.

Apparently because the January 2007 examination was conducted 
without review of the veteran's claims file, and because the 
examiner did not offer an opinion regarding the etiology of 
the veteran's tinnitus, the RO arranged for the veteran to be 
scheduled for another VA audiological evaluation  (in April 
2007); he failed to report. 

C.		Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. 
Service connection also may be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 U.S.C.A. § 3.303(d).  
Service connection for organic disease of the nervous system 
(to include sensorineural hearing loss (SNHL)) may be granted 
on a presumptive basis if such is manifested to a compensable 
degree within a year following a veteran's discharge from 
service. 38 U.S.C.A. §§ 1112, 1113, 1131, 1137 ; 38 C.F.R. 
§§ 3.307, 3.309. 

In order to establish service connection for a claimed 
disability, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Hearing loss disability is defined by regulation. For the 
purpose of applying the laws administered by VA, impaired 
hearing will be considered a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990). 

Hearing Loss

The veteran alleges that he sustained hearing loss as a 
result of exposure to noise trauma in service, working on the 
U.S.S. Kitty Hawk as a mechanical/electrical repairman.  The 
initial threshold matter that must be addressed here (as in 
any claim seeking service connection) is whether the veteran 
has a hearing loss disability; without competent evidence of 
the disability for which service connection is sought, there 
is no valid claim of service connection.  See Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  

There is nothing in the record that shows or suggests that 
the veteran has a hearing loss disability as defined by 
38 C.F.R. § 3.385.  Neither his service separation 
audiometry, nor the VA examination in January 2007 found 
puretone thresholds or speech discrimination (January 2007 VA 
examination) indicative of a hearing loss disability.  The 
veteran has not identified any treatment providers whose 
records might show he has a hearing loss disability.  
Notably, he was scheduled for another VA audiological 
evaluation in April 2007, but failed to report. 

Because the evidence does not show the veteran has a hearing 
loss disability, the initial threshold requirement for 
establishing service connection for such disability is not 
met. Therefore, the claim must be denied; the analysis need 
not proceed any further. .



Tinnitus

Tinnitus is a disability that is established by subjective 
complaints, and generally is not subject to lay observation.  
Notably, the Court has indicated that a veteran is competent 
to provide testimony of experiencing ringing.  Charles v. 
Principi, 16 Vet. App. 370, 374 (2002).  The veteran has 
alleged that he has constant tinnitus, and voiced this as his 
primary complaint onVA examination.  Therefore, it may be 
conceded, and is not in dispute, that he has a tinnitus 
disability.  Because he served as a mechanic on an aircraft 
carrier, it is likely (and is also not in dispute) that he 
had some degree of exposure to noise trauma in service.  
However, tinnitus was not noted in service, or documented 
soon thereafter.  Consequently, service connection for 
tinnitus on the basis that it became manifest in service, and 
persisted, is not warranted.  

In these circumstances, what is necessary for the veteran to 
substantiate his claim is that there must be competent 
(medical) evidence of a nexus between the current tinnitus 
and the veteran's exposure to noise trauma in service.  The 
veteran has presented not such evidence (nor identified any 
such evidence for VA to secure).  The RO did attempt to 
assist him in establishing a nexus between his tinnitus and 
his service/noise trauma therein.  Because the January 2007 
VA examiner did not offer an opinion regarding the etiology 
of the veteran's tinnitus, the RO made arrangements for the 
veteran to be scheduled for another VA audiological 
evaluation.  Such examination was scheduled in April 2007, 
but the veteran failed to appear; and development necessary 
to substantiate his claim obviously could not be completed.  
The duty to assist "is not a one way street".  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).    

In light of the foregoing, the Board must conclude that a 
threshold requirement for establishing service connection is 
not met.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 
Hence, service connection for tinnitus must also be denied.




ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


